NUMBER 13-08-681-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE JUAN JOSE CASANOVA II




On Petition for Writ of Mandamus and

Request for Emergency Relief




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, Juan Josa Casanova II, filed a petition for writ of mandamus and request
for emergency relief in the above cause on November 26, 2008.  The Court, having
examined and fully considered the petition for writ of mandamus and the request for
emergency relief, is of the opinion that relator has not shown himself entitled to the relief
sought.  Accordingly, the petition for writ of mandamus and request for emergency relief
are DENIED.  See Tex. R. App. P. 52.8(a). 

									PER CURIAM


Memorandum Opinion delivered and
filed this 26th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).